Citation Nr: 1000418	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-23 284	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.H.




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1954 to 
January 1959, and from October 1961 to August 1969.  He also 
had service in the Army National Guard thereafter.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Board notes that the 
Louisville, Kentucky, RO has jurisdiction of the appellant's 
claim.

The appellant testified before the undersigned Veterans Law 
Judge at a video hearing in October 2006.  A transcript of 
the hearing is of record.

Since the hearing and the statement of the case (SOC) 
additional evidence has been received, without a waiver, in 
the form of VA treatment records.  Normally, absent a waiver, 
a remand is necessary when evidence is received by the Board 
that has not been considered by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, however, the records are not pertinent to 
the issue on appeal because although the records show 
treatment for the Veteran, the records do not relate to the 
question of whether the Veteran's cancer contributed to his 
death.  Consequently, a remand is not necessary.





FINDINGS OF FACT

1.  The Veteran died in October 1999.

2.  The Veteran's death certificate lists the immediate cause 
of death as acute myocardial infarction.  

3.  At the time of the Veteran's death, service connection 
had not been established for any disability.

4.  The competent evidence fails to demonstrate that the 
Veteran's cancer contributed to his cause of death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Merits of the Claim

The appellant contends that the Veteran died of complications 
from lung cancer, and that his cancer was the result of Agent 
Orange exposure.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  Id.  For 
a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2009).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2009).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the Veteran's 
lifetime.  38 C.F.R. § 20.1106 (2009).

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2009).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2009); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Post-service treatment records indicate that the Veteran had 
been diagnosed with esophageal cancer in 1998, and with stage 
I adenocarcinoma of the esophagus with nodal recurrence in 
1999.  Although the appellant contends that the Veteran had 
lung and prostate cancer as well, the competent medical 
evidence does not show lung or prostate cancer; CT scans of 
the chest and abdomen, and a chest x-ray, in October 1998 
showed no active disease; atelectasis at the base of the left 
lung; and no evidence of any metastatic disease in the chest.  
Additionally, the records show that the Veteran smoked 
cigarettes for 40 some years.

The Veteran died in October 1999.  The cause of death shown 
on the Certificate of Death was acute myocardial infarction.  
No conditions were listed as contributing to the Veteran's 
death.  At the time of the Veteran's death, he was not 
service connected for any disabilities.  

The appellant has not contended that the Veteran's myocardial 
infarction itself was caused by his military service, in that 
the appellant has not contended that the Veteran had a heart 
condition or heart disease related to his military service.  
In this regard, a rating decision dated in March 1993 awarded 
the Veteran a nonservice-connected disability pension due to 
a myocardial infarction in 1988 followed by five vessel 
bypass graft surgery; uncontrolled hypertension; and 
recurrent angina.  There is no indication that the Veteran 
ever contended that he had a heart condition related to his 
military service, nor has the appellant made that contention.  
Additionally, a review of the medical evidence of record does 
not show that the Veteran's heart condition has ever been 
opined to be related to his military service, nor has the 
possibility that it was related ever been raised.  Rather, 
the appellant's contention is that the Veteran's cancer was 
related to his service, and it was his cancer that 
contributed to his cause of death.  The Board's attention is 
therefore directed to the questions of whether his cancer 
contributed to his cause of death; and, if so, whether the 
cancer was related to his military service.

A record from M.J., M.D. dated in October 1999 reveals that 
the Veteran's cause of death was opined to be unrelated to 
his malignancy.  The letter shows that the Veteran had 
tolerated treatment for his esophageal cancer extremely well 
with no difficulties.  The Veteran had several episodes of 
shortness of breath and was admitted for cardiac workup and 
evaluation; he had a severe heart disease with very low 
ejection fraction but no evidence of recent myocardial 
infarction was identified.  He had been re-admitted again 
shortly before his death and complained of esophagitis and 
terrible weakness.  Dr. M.J. opined that cardiac causes were 
the most likely explanation for his death.

A letter from B.B., M.D. dated in December 2004 shows that 
the Veteran passed away a few years earlier from 
cardiovascular problems; he had severe coronary disease and 
left ventricular dysfunction.  Dr. B.B. also noted that the 
Veteran had cancer, which he opined might have been related 
to Agent Orange and certainly could have helped contribute to 
his demise.

The appellant testified at a hearing in October 2006 that the 
Veteran's cancer was terminal and that he died from 
complications from his cancer.

With regards to the question of whether the Veteran's cancer 
contributed to his cause of death, the Board finds that the 
competent medical evidence of record does not show that it 
was a contributing cause of death.  The Board is persuaded by 
the October 1999 letter from Dr. M.J. that showed that the 
Veteran's death was opined to be due to cardiac causes, and 
was unrelated to his malignancy.  Dr. M.J. provided a 
rationale for his opinion, and the Board also finds it 
probative that the record was contemporaneous with the 
Veteran's death.  The Board also finds it persuasive to note 
that the Veteran had a history of heart problems prior to his 
death; he suffered his first myocardial infarction in 1988, 
followed by five vessel bypass graft surgery.  Additionally, 
the Board finds it probative that the Veteran's death 
certificate did not list cancer as a contributing cause of 
death.  

The Board acknowledges Dr. B.B.'s December 2004 letter where 
he indicated that the Veteran's cancer certainly could have 
helped contribute to his demise.  However, that opinion is 
speculative as it shows that the Veteran's cancer could have 
helped contribute to his death.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (by using the term "could," without 
supporting clinical data or other rationale, doctor's opinion 
simply was too speculative to provide the degree of certainty 
required for medical opinion).  The opinion as to the 
Veteran's cancer contributing to his death is speculative and 
therefore, is not probative.  Service connection may not be 
based on a resort to speculation or possibility, and medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 
(1998).  

The Board acknowledges the appellant's belief that the 
Veteran's death was caused by his cancer.  In this instance, 
the appellant is competent to say that that her husband 
suffered from cancer.  However, she is not competent to say 
that her husband's actual cause of death was due to cancer.  
In other words, there is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons discussed above, the Board finds that the 
Veteran's cancer did not contribute to his cause of death.  
In light of that determination, the Board need not consider 
whether the Veteran's cancer was related to his military 
service.  
As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death is denied.  
See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  8 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 3.159 
(2009).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in January 
2005.  The RO's January 2005 notice letter advised the 
appellant what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the appellant.  She was specifically 
told that it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her of what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  As discussed above, the January 2005 notice 
letter fully satisfied the third element of Hupp.  In 
addition, because the Veteran was not service-connected for 
any disability prior to his death, notice requirements 
regarding elements one and two of Hupp are rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  The Board notes that a review of the claims file 
indicates that the Veteran was found to be eligible for the 
receipt of disability payments from the Social Security 
Administration (SSA) in October 1993.  No records from the 
SSA in connection with the decision to award the Veteran 
benefits have been included in the claims file.  However, the 
Board finds that a remand is not necessary to obtain the 
records as it is the appellant's contention that the 
Veteran's cancer contributed to his death, and the medical 
evidence shows that the Veteran's cancer was incurred after 
the October 1993 SSA decision.  Therefore, any SSA records 
prior to the Veteran's incurrence of cancer have no probative 
value and a remand would only serve to unduly delay a 
decision.  VA has no duty to inform or assist that was unmet.

The Board acknowledges VA has not obtained a medical opinion 
with respect to the appellant's cause-of-death claim.  But in 
DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require the Secretary of VA to assist a claimant in 
obtaining a medical opinion or examination for a DIC claim, 
but it does require VA to assist a claimant in obtaining such 
whenever it is necessary to substantiate the DIC claim.  The 
Federal Circuit Court added that there was no duty to provide 
a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) 
since this provision is explicitly limited to claims for 
disability compensation (service connection), which is 
defined as a monthly payment made by VA to a veteran, and 
therefore does not pertain to a DIC claim.  Id.  But Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008)(holding that in the 
context of a DIC claim, VA must also consider that 38 U.S.C. 
§ 5103A(a) only excuses VA from making reasonable efforts to 
provide an examination when no reasonable possibility exists 
that such assistance would aid in substantiating the claim).  
In the present case, the Board finds that the competent 
medical evidence of record is sufficient to decide the claim, 
and that no reasonable possibility exists that a VA opinion 
would aid in substantiating the claim as the evidence shows 
that the Veteran's cancer did not contribute to his cause of 
death.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


